Citation Nr: 1632242	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  16-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to a clothing allowance for the year 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service from January 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 decision from the Department of Veterans Affairs Medical Center (VAMC) in North Little Rock, Arkansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected folliculitis barbae requires medication which tends to stain his clothing.  


CONCLUSION OF LAW

The criteria for eligibility for one clothing allowance for the year 2015 are met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision constitutes a full grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify and assist is necessary.  

Analysis

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health or such designee certifies that because of physician-prescribed medication for the veteran's service connected skin disability irreparably damages the veteran's outer garments.  38 C.F.R. § 3.810(a)(1).

In this case, the Veteran receives compensation for his service-connected folliculitis barbae, and he uses topical medication to treat this disability.  

At issue is whether the Veteran's prescribed skin medications tend to irreparably damage his outer garments.  The VAMC denied the Veteran's claim, finding that based on the Veteran's Health Administration (VHA) Handbook 1173.15, the medications that the Veteran uses were determined not to cause permanent damage to clothing.

In support of his claim, the Veteran contends that he was granted a clothing allowance for his skin medication in 2014.  He stated that he continues to use the same medication that was the subject of the previous allowance.  

The Board notes that there was a change in the guidelines for the VHA Handbook 1173.15 in May 2015, which rescinded the prior May 2007 version.  The Veteran filed his claim in February 2015; therefore both the May 2007 and May 2015 guidelines were applicable during the Veteran's appeal.  The May 2007 guidelines for VHA Handbook 1173.15 indicate that approval of a clothing allowance claim based on use of medication requires a medical determination.  The May 2015 guidelines for VHA Handbook 1173.15 indicate that while the ultimate determination for a clothing allowance claim based on the use of medication is left to the individual treatment provider, it provides a guide and updated listing created by the Prosthetic and Pharmacy workgroup that identifies skin medications, ointments, or lotions that may cause irreparable staining.  The Veteran's medications, including hydrophilic cream, triamcinolone cream, and permethrin were all found to not irreparably stain outer garments.  

Where a law or regulation changes during the pendency of an appeal, VA's General Counsel has held that the Board should first determine which version of the law is more favorable to the Veteran.  By analogy, the Board will apply similar logic and use the guidelines that are more favorable to the Veteran, which in this case would be the May 2007 guidelines.  The Board infers that since the Veteran has reported that he was granted a clothing allowance in 2014, a medical determination found that his medications stained his clothing.

The Board finds that the Veteran is competent to report the effect that his medications have on his clothing, and the Board finds that his lay statements are credible.  Moreover, the Veteran's representative submitted reports from WebMD and the Journal of Clinical and Aesthetic Dermatology showing that the triamcinolone and hydrophilic cream may cause stains on clothing.  These reports are entitled to great probative weight as they support the Veteran's contentions that the medications stain his clothing.  Moreover, according to his statements the Veteran was previously granted a clothing allowance for the same medication; the VAMC never described what had changed from the time of the previous grant to this time to warrant a denial of his claim, even in light of the handbook change.  Additionally, the Board notes that the February 2016 Statement of the Case suggests that the Veteran does not take hydrophilic cream, but an August 2014 treatment note indicates that the Veteran is taking Eucerin, which is a brand name for hydrophilic cream.  

Although the May 2015 guidelines suggest that the Veteran's medications do not stain clothing, the Board finds that these guidelines are probative but not entitled to controlling weight as they are not law.  As noted, the Board affords more weight to the Veteran's credible lay statements and the medical reports submitted by his representative.  

In light of the Veteran's competent and credible lay statements along with the medical information submitted, and resolving reasonable doubt in his favor, the Board concludes that his medications do stain his clothing, and a clothing allowance for 2015 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

One clothing allowance for the year 2015 is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


